On Petition for Rehearing.
Myers, J.
Counsel urge, on petition for rehearing, that we were in error in holding that the fourth paragraph of complaint is not based upon fraud upon the part of appellee’s remote grantor in procuring a false return.
8. This urgency is based upon the allegations, aft§y recital of the historical events in connection with the foreclosure suit, that there was no service in fact, and a false return, a decree, foreclosure and sale, that an agent and attorney in fact of appellee’s remote grantor “had personal knowledge of the facts herein alleged,” and that this last allegation of such general knowledge sufficiently charges *146fraud. It is not averred that appellee’s grantor or her attorneys participated in any act to procure- a false return, nor is there any other allegation to couple specific knowledge with the specific fact of a false return. If, in order that the paragraph should be held good, it is necessary to hold that the language quoted imputes knowledge such as to constitute fraud, there is no reversible error in sustaining the demurrer, for the first and fifth paragraphs are grounded upon knowledge of the false return, conspiracy of appellee’s remote grantor, and imposition on the officer. A false return is alleged therein, identical with the fourth, as to knowledge; and it required no other or different evidence to sustain them than was required under the fourth, unless it can be said that knowledge that the return was false is different from active participation in procuring a false return. But we apprehend that if a party knows that a return is false, and procures a judgment upon it, he is legally as culpable as if he were an active participant. The material thing is knowledge of the false return, and it is immaterial whether a party knows a return is false, either as a matter of independent knowledge, or by participating in procuring it, for in either case the judgment should be set aside, and we should not hesitate to do so, if such a case were made.
7. We have again read the evidence in this case, and there is no evidence of knowledge on the part of appellee’s remote grantors or her attorneys of the fact that the return was false, and, while the facts alleged in the complaint show an apparent hardship, it is not a different hardship from .that which arises in every case where property is bought at enforced sale for a less sum than its value. The evidence shows that appellant’s uncle with whom she lived, and who had a large lien against the same property, would not, or could not, give the amount of the mortgage debt for it and take the certificate of purchase, though urged, for a year, by appellee’s grantor to do so, which fact is a strong *147circumstance against the theory of an attempt to obtain appellant’s property by means of a false return.
Upon the question of the sufficiency of the evidence to support the decision, we think that it is fully supported.
Petition for rehearing denied.